UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 29, 2014 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-11392 SPAN-AMERICA MEDICAL SYSTEMS, INC. (Exact name of Registrant as specified in its charter) South Carolina 57-0525804 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 70 Commerce Center Greenville, South Carolina 29615 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (864) 288-8877 Not Applicable (Formername, former address and former fiscal year, if changed since last report.) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practical date. Common Stock, No Par Value – 2,961,007 shares as of May 9, 2014 INDEX SPAN-AMERICA MEDICAL SYSTEMS, INC. PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets – March 29, 2014 and September 28, 2013 3 Consolidated Statements of Comprehensive Income – Three and six months ended March 29, 2014 and March 30, 2013 4 Consolidated Statements of Cash Flows – Six months ended March 29, 2014 and March 30, 2013 5 Notes to Consolidated Financial Statements – March 29, 2014 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 5. Other Information 21 Item 6. Exhibits 21 SIGNATURES 22 OFFICER CERTIFICATIONS 23 2 PART I. FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Span-America Medical Systems, Inc. Consolidated Balance Sheets March 29, 2014 September 28, 2013 (Unaudited) (Note) ASSETS Current assets: Cash and cash equivalents $ 6,003,736 $ 5,424,521 Accounts receivable, net of allowances of $284,000 (March 29, 2014) and $263,000 (Sept. 28, 2013) 6,636,800 7,787,837 Inventories - Note 3 6,157,196 6,445,950 Deferred income taxes 348,950 348,950 Prepaid expenses 850,775 698,003 Total current assets 19,997,457 20,705,261 Property, plant and equipment, net - Note 4 5,110,760 5,136,535 Goodwill 4,312,179 4,487,546 Intangibles, net - Note 5 3,052,889 3,430,349 Other assets - Note 6 2,602,232 2,616,937 $ 35,075,517 $ 36,376,628 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 2,098,054 $ 2,658,125 Accrued and sundry liabilities 1,716,696 2,875,600 Total current liabilities 3,814,750 5,533,725 Deferred income taxes 190,102 194,883 Deferred compensation 495,847 534,239 Total long-term liabilities 685,949 729,122 Total liabilities 4,500,699 6,262,847 Commitments and contingencies - Note 10 Shareholders' equity: Common stock, no par value, 20,000,000 shares authorized; issued and outstanding shares 2,961,007 (March 29, 2014) and 2,927,416 (Sept. 28, 2013) 3,049,758 2,626,526 Additional paid-in capital 885,812 872,494 Retained earnings 27,560,654 26,828,012 Accumulated other comprehensive loss ) ) Total shareholders' equity 30,574,818 30,113,781 $ 35,075,517 $ 36,376,628 Note: The Balance Sheet at September 28, 2013 has been derived from the audited financial statements at that date. The accompanying notes are an integral part of these consolidated financial statements. 3 Span-America Medical Systems, Inc. Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended Six Months Ended March 29, 2014 March 30, 2013 March 29, 2014 March 30, 2013 Net sales $ 14,708,529 $ 16,622,891 $ 29,561,806 $ 38,283,415 Cost of goods sold 9,455,352 10,846,205 19,520,834 26,363,622 Gross profit 5,253,177 5,776,686 10,040,972 11,919,793 Selling and marketing expenses 2,603,881 2,590,602 5,090,929 5,262,283 Research and development expenses 274,137 322,782 562,907 667,747 General and administrative expenses 1,034,368 1,050,357 2,041,333 2,099,660 3,912,386 3,963,741 7,695,169 8,029,690 Operating income 1,340,791 1,812,945 2,345,803 3,890,103 Non-operating income (expense): Other 19,015 ) 28,327 ) Interest expense ) Net non-operating income (expense) 15,890 ) 22,008 ) Income before income taxes 1,356,681 1,785,737 2,367,811 3,852,446 Provision for income taxes 466,000 552,000 811,000 1,255,000 Net income 890,681 1,233,737 1,556,811 2,597,446 Other comprehensive income (loss), after tax: Foreign currency translation loss ) Comprehensive income $ $ 1,068,917 $ $ 2,254,765 Net income per share of common stock - Note 8: Basic $ 0.30 $ 0.42 $ 0.53 $ 0.89 Diluted 0.30 0.41 0.52 0.87 Dividends per common share (1) $ 0.140 $ 0.125 $ 0.28 $ 1.25 Weighted average shares outstanding: Basic 2,945,416 2,944,116 2,936,416 2,932,639 Diluted 2,991,406 2,997,192 2,984,324 2,988,692 The accompanying notes are an integral part of these consolidated financial statements. (1) Dividends per share for the six months ended March 30, 2013 include a special dividend of $1.00 per share paid on December 4, 2012. 4 Span-America Medical Systems, Inc. Consolidated Statements of Cash Flows (Unaudited) Six Months Ended March 29, March 30, Operating activities: Net income $ 1,556,811 $ 2,597,446 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 635,518 Provision for losses on accounts receivable 109,684 9,154 Increase in cash value of life insurance ) ) Deferred compensation ) ) Stock compensation expense 13,318 20,923 Changes in operating assets and liabilities: Accounts receivable 996,309 ) Inventories 148,574 2,645,185 Prepaid expenses and other assets 110,924 ) Accounts payable and accrued expenses ) ) Net cash provided by operating activities 3,783,509 Investing activities: Purchases of property and equipment ) ) Payments for other assets ) ) Net cash used for investing activities ) ) Financing activities: Dividends paid ) ) Common stock issued upon exercise of options 258,497 147,665 Net cash used for financing activities ) ) Effect of exchange rates on cash ) ) Increase (Decrease) in cash and cash equivalents 579,215 ) Cash and cash equivalents at beginning of period 5,424,521 2,665,302 Cash and cash equivalents at end of period $ 6,003,736 $ 2,576,077 The accompanying notes are an integral part of these consolidated financial statements. 5 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS March 29, 2014 1. SIGNIFICANT ACCOUNTING POLICIES Span-America Medical Systems, Inc., a South Carolinacorporation (the “Company,” “Span,” “Span-America,” “we,” “us” or “our”), has prepared the accompanying unaudited financial statements in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and footnotes required by accounting principles generally accepted in the United States of America for complete financial statements. In our opinion, all adjustments (consisting only of normal recurring accruals) considered necessary for a fair presentation have been included. Operating results for the six-month period ended March 29, 2014 are not necessarily indicative of the results that may be expected for the fiscal year ending September 27, 2014. For further information, refer to our Annual Report on Form 10-K for the fiscal year ended September 28, 2013. Principles of Consolidation The consolidated financial statements include the accounts of the Company and Span Medical Products Canada Inc., a British Columbia corporation (“
